Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "the main frame" in the second line from the bottom.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Aleshire (US 1,158,155 A).
	Regarding claim 1, Aleshire (Figures 1-4) teaches a steerable trailer, comprising: a main frame comprising wheels (rear wheels 29) on opposite sides; 5a steering assembly operatively attached to the main frame, the steering assembly comprising: first and second arms extending from the main frame forwardly, the first and second arms (pair of reaches 9) each being pivotably attached to the main frame (pivotally connected to the rear axle and its sand bar at points between them, by bolts 12) and including angled portions (oblique portions 11) that intersect with one another and parallel portions (straight rear portion 10) 10extending from the angled portions.
	Regarding claim 2, Aleshire (Figure 1) further teaches that the first and second arms of the steering assembly further comprises first and second distal ends having pivotable attachments (the front ends of the reaches are pivotally connected to the front axle and its sand bar, and between them, by bolts 15).
	Regarding claim 6, Aleshire (Figure 1) futher teaches that the first arm attached to the main frame at 25a first end of the main frame, and the angled portion extending at least partially towards a second end of the main frame.
	Regarding claim 7, Aleshire (Figure 1) further teaches that the angled portion having a lateral component and a longitudinal component away from the main frame.
	Regarding claim 8, Aleshire (Figure 1) further teaches that the second arm comprising an opposite lateral component, and a similar longitudinal component as the first arm.
	Regarding claim 9, Aleshire (Figure 1) further teaches that the angled portions of the first and second arms are substantially equal in length.
.
Allowable Subject Matter
Claims 11-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 teaches a first steering bar rotatably connected at a first point of the second bar of the main frame; and a second steering bar rotatably connected at a second point of the second bar of the main frame; wherein the first and second steering bars comprise angled sections that crisscross 20with one another at a location proximal the main frame. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claims 3-5, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach steerable trailers of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611